PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mrozek et al.
Application No. 16/157,496
Filed: 11 Oct 2018
For: NON CROSSLINKED POLYMER WITH PARTICULATES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Petition For Revive Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a), filed December 16, 2021.

The petition is DISMISSED as moot.

A review of the file record discloses that an auto-grant decision was mailed December 16, 2021, which GRANTED the e-petition for Petition For Review Of An Application For Patent Abandoned Unintentionally.  Therefore, the second Petition To Revive Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a), filed December 16, 2021, is DISMISSED AS MOOT.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   



/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions